Case 1:21-cv-05352-JGK Document 24 Filed 07/26/21 Page 1 of 2
Case 1:21-cv-05352-JGK Document 22 Filed 07/23/21 Page 1 of 2

(212) 943-1233 TELEPHONE
(212} 943-1238 FACSIMILE

1i BROADWAY, SUTTE 715
ALE C KI New York, New York 10004

ABOUTSECURITIESLAW.COM

July 23, 2021

Via ECF

The Honorable John G. Koeltl
United States District Court Judge
United States Courthouse
Southern District of New York
500 Pearl Street, Courtroom 14A
New York, NY 10007-1312

Re: 1:21-cv-05352-JGK_ Lar “eS De

Honorable Judge Koeltl,

 

 

Plaintiff David Baumholzer submits this letter motion to request an adjournment of the
telephonic pre-motion conference scheduled for July 27, 2021, which this court ordered for scheduling
on July 21st at the request of Defendants Huntington Capital Resources, Ltd. and Philip J. Sagona
(“Defendants”). This is Plaintiff's first request for an adjournment.

Plaintiff requests an adjournment because of this office’s scheduling conflict involving another
client who will be providing testimony on July 27th before the Financial Regulatory Authority, a matter
that has been already rescheduled to that date. Also, Plaintiff's counsel would like an opportunity to
review the substantive matters addressed in Defendants’ letter and determine how to proceed and/or
resolve any issues raised,

The undersigned made multiple attempts but has been unable to obtain Defendants’ consent
for adjournment. On July 22, the undersigned sent the enclosed email to Defendants’ counsel, Andrew
Saulitis, to request consent but he has failed to reply. We also attempted to reach Mr. Saulitis by phone
on July 22 and 23 but there was no answer and no option to leave a voicemail.

Plaintiff has availability to adjourn the pre-hearing conference to either August | 10 or 24, 2021.
If these dates do not work, we have many other alternative dates.

 

 

 

 

 

 

 

 

 

Respectfully,

[USDS SDNY /s/ Jenice L. Malecki
DOCUMENT Jenice L. Malecki, Esq.
ELECTRONICALLY FILED Darryl J. Bouganim, Esq.

Maiecki Law
DOC #: _ 7] Tao 11 Broadway, Suite 715
2b /20A| New York, New York 10004
|DATE Fi FILED: _£ 1 |} Tel: (212) 943-1233, Ext. 1
a — ™ Jenice@MaleckiLaw.com
Attorneys for Plaintiff David Baumholzer
Enclosure

ce: Andrew P. Saulitis (apslaw@msn.com), Attorney for Defendants Huntington Capital
Resources, Ltd. and Philip J. Sagona

 
Case 1:21-cv-05352-JGK Document 24 Filed 07/26/21 Page 2 of 2
Case 1:21-cv-05352-JGK Document 22 Filed 07/23/21 Page 2 of 2

Darryl J. Bouganim

 

we we oe
From: Jenice L. Malecki
Sent: Thursday, July 22, 2021 2:17 PM
To: apslaw@ msn.com
Ce: Darryl J. Bouganim
Subject: Baumholzer v. Huntington Capital Resources, Itd., et al. 1:21-cv-05352-JGK-DCF

Mr. Saulitis,
I received your letter dated July 19, 2021.

As suggested in the last sentence of your letter, we would like to have an opportunity to review your position to
decide how we want to proceed.

Would you consent to putting off Tuesday’s conference to August 10 or 24 so that we have a full opportunity to
do so?

If you do not consent to those dates, I would still need to change the date from 7/27/21 to another date. I will be
assisting a client in SEC testimony (which has been rescheduled already) and am not available that day.

Please advise. I need to know today, as I understand from Judge Koelt! rules, I need to make the request for an
adjournment 48 hours (I assume business) in advance.

Regards,
Jenice

JENICE L. MALECKI, ESQ.

MALECKTI LAW

11 Broadway, Suite 715

New York, New York 10004

Telephone: (212) 943-1233

Facsimile: (212) 943-1238

E-Mail: Jenice@MaleckiLaw.com

Websites: www.AboutSecuritiesLaw.com
www, MaleckiLaw.com

Confidentiality Note:

This e-mail is intended only for the person or entity to which it is
addressed and may contain information that is privileged, confidential or
otherwise protected from disclosure. Dissemination, distribution or copying
of this e-mail or the information herein by anyone other than the intended
recipient, or an employee or agent responsible for delivering the message to
the intended recipient, is prohibited. If you have received this e-mail in
error, please call the above office and destroy the original message and

all copies.

Tax Advice Disclosure: to ensure compliance with requirements imyposed by the

1

 
